Mr. Justice Morris
delivered tbe opinion of the Court:
This cause comes before us by writ of error to the police court, and involves precisely the same question that was involved in the case of Coughlin v. District of Columbia, recently decided [ante, p. 251] ; that is, the validity of a regulation enacted by the commissioners of the District for the removal of snow and ice from the sidewalks. Upon the authority of that case, and for the reasons stated in the opinion rendered therein, — namely, because the commissioners were without lawful authority to make such regulation, inasmuch as Congress had reserved to itself the exclusive power over the subject-matter, and because, as the law now stands, the duty is upon the commissioners of the District to remove such obstructions from the sidewalks, and they cannot escape the performance of that duty by attempting to impose it upon individual citizens, — the judgment of the police court in this case must be reversed, with costs.
The cause will be remanded to that court, with directions to vacate its judgment and to discharge the defendant.

Reversed.

A petition by the plaintiff in error, the District of Columbia, to the Supreme Court of the United States for a writ of certiorari to this court, was denied by that court, May 19, 1905.